Hines, J.
None of the headnotes require elaboration, except the third. By the educational scheme of the constitution of 1877, as originally adopted, the legislature was required to establish “a thorough system of common schools for the education of children in the elementary branches of an English education only, . . the expenses of which shall be provided for by taxation, or *270otherwise.” Paragraph 1 of section 1 of article 8 of the constitution of 1877 (Civil Code of 1910, § 6576). Under this scheme the legislature was authorized to grant authority “to counties upon the recommendation of two grand juries, and to municipal corporations upon the recommendation of the corporate authority, to establish and maintain public schools in their respective limits, by local taxation; but no such local laws” could “take effect until the same” should “have been submitted to a vote of the qualified voters in each county or municipal corporation, and approved by a two-thirds vote of persons qualified to vote at such election.” Paragraph 1 of section 4 of article 8 of the constitution of 1877 (Civil Code of 1895, § 5909)'. By an amendment to the constitution, proposed by the act of August 17, 1903 (Acts 1903, p. 23), and adopted on October 5, 1904, the legislature was authorized to grant authority “to counties, militia districts, school districts, and to municipal corporations, upon the recommendation of the corporate authority, to establish and maintain public schools in their respective limits by local taxation;” but no laws for such purposes could take effect under such amendment until submitted to a vote of the qualified voters in the territory to be affected, and the same had. been approved by a two-thirds majority of persons voting at such election. Paragraph 1 of section 4 of article 8 of the constitution of 1877 (Civil Code of 1910, § 6579). By an amendment to the constitution proposed by the act of August 17, 1911 (Acts 1911, p. 46), and adopted October 2, 1912, the provision of the constitution of 1877 first referred to above was amended by striking therefrom the language, “in the elementary branches of an English education only.” Park’s Code, § 6576. By an amendment proposed by the act of August 18, 1919, and ratified on November 2, 1920 (Acts'1919, p. 66), the constitution was again amended so as to empower the legislature to grant authority to the counties and municipal corporations of this State, “upon the recommendation of the corporate authority,” to establish and maintain public schools within their respective limits by taxation, not to exceed five mills on all property in their respective limits, without the sanction of a popular vote; and a tax in addition to that levied by the county, not to exceed five mills, is made permissible in school districts on a two-thirds vote of those voting. Park’s Code (1922 Supp.), § 6579. Thus sweeping changes have been *271made in the common-school educational system provided for in the constitution of 1877. Now the legislature can provide for the teaching of any branches of education in the public schools of this State; and these schools can be maintained by taxation within the limits and upon the conditions prescribed in the constitution as now amended. The board of education of any county has the right to establish one or more high schools, or junior high schools, if in its opinion they may be necessary, and possible through local taxation. Code of School Laws, § 107, Acts 1919, p. 330. The language, “local taxation funds,” embraces funds raised both by county-wide taxation and by a tax levied in the school district. State aid is now provided to enable the local authorities to pay the salaries of the principal and at least one assistant high-school teacher, where such authorities provide for a standard four-year high school in addition to the establishment and maintenance of consolidated schools in any county. Acts 1919, p. 287;'Acts 1920, p. 248; Acts 1921, p. 178; Park’s Code (1922 Supp.), § 1437(r).
So we are of the opinion that the county board of education of Carroll County was authorized to establish this high school in the Villa Eica school district, when it was “possible through local taxation funds;” and that it could use the funds, derived from the State and county taxation and district taxation, applicable to such district, in defraying the expenses of maintaining this high school, provided this board had first provided for the education of the children in this district in the branches of education other than those taught in such high school. See Callihan v. Reid, 149 Ga. 704 (101 S. E. 914).
Applying the principles enunciated in the headnotes, the trial judge did not err in refusing to grant an interlocutory injunction.

Judgment affirmed.


All the Justices concur.